      Case 2:20-cv-01530-LCB-GMB Document 15 Filed 04/12/21 Page 1 of 2                   FILED
                                                                                 2021 Apr-12 PM 01:37
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

 CORNURIULS BLAKE,                          )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 2:20-cv-1530-LCB-GMB
                                            )
 MARY COOK, Warden,                         )
                                            )
       Respondent.                          )

                          MEMORANDUM OPINION

      This is an action for a writ of habeas corpus action filed by petitioner

Cornuriuls Blake, pro se, on or about October 1, 2020. (Doc. 1). Blake challenges

his conviction and thirty-year sentence, imposed on August 20, 2001, for first degree

sexual abuse in the Circuit Court of Jefferson County, Alabama. (Doc. 1). On March

1, 2021, United States Magistrate Judge Gray Borden entered a Report and

Recommendation in accordance with 28 U.S.C. § 636(b), recommending that the

habeas petition be dismissed with prejudice as untimely and with unexhausted and

procedurally defaulted claims. (Doc. 14). Although the petitioner was notified of

his right to file objections within fourteen days, no objections have been filed with

the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Magistrate Judge’s Report and Recommendation, the Court
     Case 2:20-cv-01530-LCB-GMB Document 15 Filed 04/12/21 Page 2 of 2




is of the opinion that the Magistrate Judge’s findings are due to be and are hereby

ADOPTED and the Recommendation is ACCEPTED. Accordingly, the petition

for writ of habeas corpus is due to be DISMISSED WITH PREJUDICE. Further,

because the petition does not present issues that are debatable among jurists of

reason, a certificate of appealability is due to be DENIED. See 28 U.S.C. § 2253(c);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing §

2254 Proceedings.

      A separate Judgment will be entered.

      The Clerk of Court is DIRECTED to close the case.

      DONE and ORDERED this April 12, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
